Case 19-30506-can7       Doc 40     Filed 07/13/20 Entered 07/13/20 13:57:17    Desc Main
                                   Document     Page 1 of 10



                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MISSOURI
In re:
LARRY MATTHEW MCINTIRE and                                      Case No. 19-30506
CASSANDRA MARIE MCINTIRE,                                       CHAPTER 7


                      MOTION FOR RELIEF FROM AUTOMATIC STAY
  Now Comes Capital One Auto Finance, a division of Capital One, N.A., (“Capital

One”), by its counsel, Evan Lincoln Moscov, and for its Motion for Relief from

the Automatic Stay with respect to a 2015 JEEP Wrangler Utility 4D Unlimited Spor,

VIN: 1C4BJWDG7FL581892 (“the Vehicle”), states as follows:

         1. On July 27, 2018, Debtors executed a Retail Installment Contract and Security

            Agreement with respect to the Vehicle. A copy of the Contract is attached

            hereto as Exhibit A.

         2. Capital One has perfected its security interest in the Vehicle. A copy of the

            Notice of Lien Application is attached hereto as Exhibit B.

         3. Debtors have filed a voluntary bankruptcy petition pursuant to Chapter 7 of the

            Bankruptcy Code.

         4. Debtors have defaulted on the Contract, which was reaffirmed on November 4,

            2019.

         5. Indeed, Debtors owe Capital One $3,118.08 due to their failure to remit the

            installment payments due February 23, 2020 through the present.

         6. The current total debt with respect to the Vehicle is $29,412.68.
Case 19-30506-can7    Doc 40    Filed 07/13/20 Entered 07/13/20 13:57:17     Desc Main
                               Document     Page 2 of 10



      7. The approximate retail value of the Vehicle is $22,575.00. A copy of the

         N.A.D.A. Official Used Car Guide Vehicle Valuation is attached hereto as

         Exhibit C.

      8. Accordingly, there is no equity in the Vehicle.

      9. As a result of the foregoing, cause exists to modify the automatic stay with

         respect to the Vehicle and waive the application of the fourteen day stay

         pursuant to Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure.

         WHEREFORE Capital One Auto Finance, a division of Capital One, N.A., prays

      for the entry of an order modifying the automatic stay with respect to a 2015

      JEEP Wrangler Utility 4D Unlimited Spor, VIN: 1C4BJWDG7FL581892 and

      waiving the application of the fourteen day stay pursuant to Rule 4001(a)(3) of

      the Federal Rules of Bankruptcy Procedure.




                                                      /s/ Evan Lincoln Moscov
                                                      Evan Lincoln Moscov
                                                      Missouri Bar No. 64415
                                                      325 Washington St.
                                                      Ste. 303
                                                      Waukegan, IL 60085
                                                      3129691977
                                                      evan.moscov@moscovlaw.com
Case 19-30506-can7      Doc 40    Filed 07/13/20 Entered 07/13/20 13:57:17         Desc Main
                                 Document     Page 3 of 10



                                    CERTIFICATE OF SERVICE
         I certify that on 7.13.20 a copy of the foregoing was filed electronically. Notice of
this filing was sent to the following parties through the Court’s Electronic Case Filing
System. Parties may access this filing through the Court’s system.

Jon M. Gold: jon@reynoldsandgoldlaw.com
Lloyd E. Mueller: lloyd.e.mueller@usdoj.gov
Norman Rouse: twelch@cwrcave.com

       I hereby certify that on 7.13.20 a copy of the foregoing was sent via U.S.
Mail, postage pre-paid, to the following individuals:

Larry Matthew McIntire 4254 Lawrence 2212 Pierce City, MO 65723
Cassandra Marie McIntire 4254 Lawrence 2212 Pierce City, MO 65723

/s/ Evan Lincoln Moscov
Evan Lincoln Moscov
Case 19-30506-can7Ex. Doc
                      A 40    Filed 07/13/20 Entered 07/13/20 13:57:17   Desc Main
                             Document     Page 4 of 10
Case 19-30506-can7   Doc 40    Filed 07/13/20 Entered 07/13/20 13:57:17   Desc Main
                              Document     Page 5 of 10
Case 19-30506-can7   Doc 40    Filed 07/13/20 Entered 07/13/20 13:57:17   Desc Main
                              Document     Page 6 of 10
Case 19-30506-can7   Doc 40    Filed 07/13/20 Entered 07/13/20 13:57:17   Desc Main
                              Document     Page 7 of 10
Case 19-30506-can7   Doc 40    Filed 07/13/20 Entered 07/13/20 13:57:17   Desc Main
                              Document     Page 8 of 10
Case 19-30506-can7   Doc 40    Filed 07/13/20 Entered 07/13/20 13:57:17   Desc Main
                              Document     Page 9 of 10

                                           Ex. B
  Case 19-30506-can7              Doc 40     Filed 07/13/20 Entered 07/13/20 13:57:17   Desc Main
                                           Document      Page 10 of 10
                                       Ex. C

                            N.A.D.A. Official Used Car Guide
                                   Vehicle Valuation
                                           Print Date: June 16, 2020



Customer:       McIntire, Larry
File No.:


Vehicle Description: 2015 JEEP Wrangler Utility 4D Unlimited Spor
VIN:                     1C4BJWDG7FL581892


Base Values
    Retail: $    22575.00             Wholesale/Trade-in: $ 19325.00




Optional Equipment/Adjustments
       Estimated Miles      72500          $     0.00




Total Adjusted N.A.D.A. Used Car Guide Values
    Retail: $    22575.00              Retail/Wholesale Average: $ 20950.00



Reference 06/2020 Central
